IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50173
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BAUDELIO LARA-REY,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. MO-00-CR-140-ALL
                        - - - - - - - - - -
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Baudelio Lara-Rey, federal prisoner # 57727-080, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for

reduction of his sentence for illegal reentry into the United

States in violation of 8 U.S.C. §§ 1326(a) & (b)(2).   Lara-Rey

argues that he is entitled to a sentence reduction under

Amendment 632, because that recent amendment to the sentencing

guidelines is merely a clarification and retroactively applies to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50173
                               -2-

reduce U.S.S.G. § 2L1.2's enhancement for deportation following

an aggravated felony conviction.

     Pursuant to 18 U.S.C. § 3582(c)(2), a sentencing court may

reduce a term of imprisonment “based on a sentencing range that

has been subsequently lowered by the Sentencing Commission

. . . , if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”   18 U.S.C.

§ 3582(c)(2) applies only to amendments to the sentencing

guidelines that operate retroactively, as set forth in subsection

(c) of the applicable policy statement.   U.S.S.G. § 1B1.10, p.s.;

United States v. Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).

     Amendment 632 cannot be given retroactive effect in the

context of an 18 U.S.C. § 3582(c)(2) motion because Amendment 632

is not listed in U.S.S.G. § 1B1.10(c), p.s., and such an

application would be inconsistent with the policy statement.   See

Drath, 89 F.3d at 218.

     The district court’s judgment denying Lara-Key’s motion for

reduction of sentence is AFFIRMED.